Citation Nr: 1618533	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-27 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder and anxiety disorder, but excluding depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel



INTRODUCTION

The Veteran served on active duty from April 1987 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Florida, which, in pertinent part, denied service connection for PTSD.  The St. Petersburg, Florida, RO now maintains jurisdiction in this claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2010 VA Form 9, the Veteran indicated that he did not want a hearing before the Board.  However, in a December 2015 statement, he reported that he previously declined the hearing because he thought that he would have to attend the Board hearing in Washington, D.C.  He stated that he would like a videoconference hearing before the Board to provide testimony regarding his PTSD claim.  

The Veteran is entitled to this hearing before the Board.  A remand is, therefore, necessary to provide the Veteran with the requested videoconference hearing.  
38 C.F.R. § 20.703 (2015).

Accordingly, the case is REMANDED for the following action:

Ensure that the Veteran is scheduled for a videoconference hearing before a member of the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




